JUDGMENT

PER CURIAM.
This appeal from a judgment of the United States District Court for the District of Columbia was considered on the record and on the briefs of counsel. The court has accorded the issues full consideration and has determined that they do not warrant a published opinion. See D.C. Cir. R. 36(d). It is
ORDERED and ADJUDGED that the judgment of the district court be vacated in part.
The district court erred in requiring appellant Betty Murchison, as personal representative of the estate of her deceased husband, John Murchison, Jr., to pay damages to the Inter-City Mortgage Corporation Profit Sharing Plan. No claim on behalf of the Plan was pending against the estate when the district court entered its judgment ordering payment. Although George and Jewel Murchison did initially bring counterclaims against John Murchison’s estate, those claims were not pursued and were no longer part of the case when this court issued a limited remand to the district court after a prior appeal. See Murchison v. Murchison, 180 Fed.Appx. 163 (D.C.Cir.2006). No party asked the district court for the relief it ordered, and no party defends that relief on appeal. Accordingly, we vacate the order of the district court in so far as it holds the appellant liable to the Plan for $786,365.16.
*562The Clerk is directed to withhold the issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing. See Fed. R.App. P. 41(b); D.C. Cir. R. 41(a)(1).